t c memo united_states tax_court charles e marquart iii petitioner v commissioner of internal revenue respondent docket no filed date p a marijuana dealer was arrested at his residence at the time of the arrest the police made a protective sweep of the residence believing an accomplice might be present they found a number of live marijuana plants plus documents showing p had engaged in substantial cash transactions p later pled guilty to marijuana possession r determined on the basis of documents seized when p was arrested that p had substantial unreported income for the years through p filed no returns for those years p concedes liability for tax unless the seized documents are excluded in this proceeding p argues the documents were fruit of an improper search that egregiously violated his fourth_amendment rights held the search was proper the evidence will not be excluded and r's determination as modified by agreement of the parties is upheld william j johnston for petitioner gregory m hahn for respondent memorandum opinion laro judge charles e marquart iii has filed a motion in limine seeking to exclude documents police officers seized from his residence petitioner contends the documents were seized in the course of an improper search which egregiously violated his fourth_amendment right to be free of unreasonable searches and seizures petitioner concedes that if we do not exclude the disputed documents he is liable for income_tax deficiencies and additions to tax in amounts to which the parties have agreed petitioner's motion literally asks the court to restrict respondent from presenting testimony concerning the calculation of the amount of his indebtedness however the parties have argued and treated the motion as though it were aimed at excluding the seized documents from which respondent's calculations were derived we do the same petitioner originally sought redetermination of the following income_tax deficiencies determined by respondent dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years through respectively he also sought redetermination of additions to tax for the same years under sec_6651 and sec_6654 in the combined amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively section references are to the internal continued respondent concedes that if we exclude the documents petitioner is not liable for income_tax deficiencies or additions to tax for the years in issue we hold the search was proper the documents will not be excluded and petitioner is liable for tax deficiencies and additions to tax in the agreed-upon amounts background some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in acme washington when he petitioned the court whatcom county sheriff's deputies entered and searched petitioner's house on two separate occasions the documents petitioner seeks to exclude were seized in the course of the second search but the origins of the dispute trace back to the first search continued revenue code in effect for the years in issue the parties have since agreed that in the event the instant motion is denied petitioner will be liable for tax deficiencies and additions to tax in the following amounts year deficiency dollar_figure big_number big_number big_number additions to tax sec sec_6651 dollar_figure dollar_figure big_number big_number sheriff's deputies first entered petitioner's house on date a female member of petitioner's household had called then hung up without identifying herself the deputies who responded to the call found indications that someone might be inside but they were unable to contact anyone by telephone they secured from a local judicial_officer by telephone a search warrant that empowered them to go into the house and check on the welfare of whoever might be inside no one was home when the deputies entered petitioner's house for the first time while checking the house to make sure no one was in danger the deputies saw and seized a number of suspicious items including apparatus for growing marijuana indoors a gun and some explosives the evidence seized and the officers' personal observations of the premises strongly suggested that petitioner's house had been used at some time to raise commercial quantities of marijuana on date members of a local drug task force including some officers who had been present at the time of the first entry returned to petitioner's house on this occasion the deputies were there to execute a warrant for petitioner's arrest based on narcotic charges related to the first search of petitioner's house when the deputies entered petitioner's home to arrest him they had reason to believe more than one person might be present while one of the officers was detaining petitioner other officers made a protective sweep of the house in the course of the sweep the officers saw evidence that marijuana was being cultivated as a result they secured from a local judicial_officer by telephone a search warrant that empowered them to seize evidence of marijuana cultivation documents showing who exercised dominion and control of the premises and documents indicating sales or distribution of controlled substances among the items the arresting officers seized were receipts that showed petitioner had spent substantial amounts of cash buying auto parts these receipts demonstrated that petitioner whom they knew to be unemployed nevertheless had plentiful cash resources this corroborated other evidence that petitioner was making extensive marijuana sales for cash in addition to the seized documents the officers seized a large number of live marijuana plants and a motorcycle they carried much of the evidence back to headquarters in a van which they had brought with them when they set out to make the arrest on date petitioner pled guilty to marijuana possession respondent obtained copies of documents the officers had seized when they arrested petitioner and ascertained that petitioner had not filed through federal_income_tax returns the ensuing investigation led to the deficiency notices petitioner challenges in this proceeding discussion petitioner alleges that respondent calculated his tax_liability for the years in issue on the basis of documents seized from his residence by state police officers during an unlawful search he further contends that the search was such an egregious violation of the fourth_amendment to the constitution that the seized documents should be excluded from consideration in this proceeding we begin by noting that the exclusionary rule is primarily a criminal_law doctrine with limited application to civil proceedings 428_us_433 in janis the court described a balancing test for identifying the limited circumstances under which it would exclude unlawfully seized evidence from a civil judicial proceeding briefly the benefit to society of deterring police misconduct must outweigh the cost to society of forgoing relevant probative evidence id pincite this balancing test is derived from the purpose of the exclusionary rule which the court pointed out is to deter police misconduct the court reasoned that in the absence of valid empirical studies to demonstrate the existence or strength of the deterrent effect of exclusion courts are forced to assess the likelihood of deterrence under the circumstances of the case before them the court stated that civil enforcement of federal tax laws lay outside the zone of interest of the state police officers involved in janis as a result of that and other factors the court concluded that excluding tainted evidence in a civil tax proceeding was unlikely to have a significant deterrent effect the court left open the possibility however that the balance might shift in favor of exclusion if the state police officer involved had a responsibility or duty to or agreement with federal tax officials id pincite since janis courts considering whether to apply the exclusionary rule in federal civil tax cases have examined the zone of interest of the police officers involved and have generally looked for some sort of agreement between federal tax officials and the officers who conducted the allegedly improper search see eg 689_f2d_307 2d cir affg on other grounds 74_tc_14 tirado extended the janis rationale to a case where some of the officers conducting the search were employed by a federal_agency namely the bureau of narcotics and another federal_agency ie the internal_revenue_service irs sought to use the allegedly tainted evidence a so-called intrasovereign situation in tirado federal narcotics agents took part in a search that uncovered cash documents and other items which were later sought to be used in a federal civil tax proceeding although two federal agencies were involved the court_of_appeals for the second circuit found that there was no cooperative agreement between the federal narcotics agents and the irs in the circumstances the court held the narcotics agents would not be deterred from illegal searches if the evidence they seized were excluded in a federal civil tax proceeding see also 82_f3d_286 9th cir 13_f3d_189 6th cir affg tcmemo_1992_432 78_tc_1004 78_tc_173 during the hearing on his motion petitioner tried to elicit testimony that would establish the existence of a cooperative agreement between respondent and the officers who searched petitioner's house he failed to do so and has now abandoned his contention that any such agreement existed as a result petitioner has abandoned his primary argument for excluding the documents in issue and now relies on an alternate argument to justify exclusion petitioner contends that to preserve judicial integrity egregious police misconduct would justify the exclusion of evidence in a civil tax proceeding without regard to the allegedly misbehaving officers' zone of interest he supports this proposition by citing 38_f3d_488 9th cir and 745_f2d_541 9th cir affg tcmemo_1982_371 orhorhage v ins supra was not a tax case in orhorhage the court_of_appeals for the ninth circuit found that an immigration and naturalization service ins agent acted egregiously it barred the ins the agency which employed the officer from using evidence he had seized in a civil deportation proceeding the fact that in orhorhage a single federal_agency was involved in the illegal search and in the subsequent civil enforcement proceeding weakens its precedential value in this case in adamson v commissioner supra which was a federal civil tax case the court_of_appeals for the ninth circuit found there was no egregious behavior and therefore no need to exclude disputed evidence in its most recent pronouncement on the subject the court_of_appeals reserved judgment on whether it would exclude evidence in a civil tax proceeding solely on the basis of egregious police misconduct grimes v commissioner supra pincite n since the supreme court's ruling in united_states v janis supra this court has been reluctant to exclude otherwise admissible evidence solely because of official misconduct see 97_tc_7 miller v commissioner tcmemo_1998_72 weiss v commissioner tcmemo_1988_586 affd 919_f2d_115 9th cir in this case we do not reach the question whether an egregious violation of the fourth_amendment in and of itself warrants invoking the exclusionary rule we find that the police officers involved did not act improperly much less egregiously when they searched petitioner's house as the party moving for suppression of evidence petitioner bears the burden_of_proof 96_tc_184 petitioner has not met his burden at most he has pointed to circumstances that are subject_to conflicting interpretations and has invited us to assume bad faith on the part of the officers involved and to ignore testimony that contradicts his hypotheses we decline to do so to support his bad faith theory petitioner notes that on the morning of the arrest he left his house for a time he asserts that the deputies who then had him under surveillance should have apprehended him outside his house he says they waited until he went back inside simply because they wanted to get into his house and conduct a search this supposition is contradicted by the record sergeant steve defries a supervising officer who was at the scene testified credibly at the hearing that his officers were not in position to make the arrest safely when petitioner left his house that morning petitioner also makes much of a hindsight observation by sergeant defries expressing disappointment with the outcome of the operation against petitioner the statement petitioner relies on is if the van would not have been there we could have pulled it off petitioner had sergeant defries on the witness stand and could have examined him as to what the statement meant he failed to do so petitioner has the burden_of_proof as to the meaning of the statement his offer of a speculative interpretation favorable to him is not persuasive and fails to meet his burden_of_proof we decline to find the behavior of the police officers to be egregious on the bases of speculation and innuendo petitioner also denies again without supporting evidence that the officers needed to make a protective sweep once they had him in custody this contradicts the testimony of the arresting officers on several key points a number of factors led the officers to believe someone else might be in the house with petitioner when they entered to make the arrest these officers put their lives on the line by entering a house where they knew firearms and explosives had previously been found they did not know how many armed suspects they might encounter society routinely asks them to assume such risks we will not second-guess the reasonable steps they took to minimize those risks to themselves and to their fellow officers in the final analysis petitioner has simply tried to portray a straightforward police operation as a conspiracy to subvert his privacy rights we are not persuaded by any of the arguments petitioner makes to support his theory that such a conspiracy existed accordingly petitioner's motion in limine will be denied an appropriate order will be issued and decision will be entered for respondent reflecting the revised amounts to which the parties have agreed
